Benedict, D. J.
This is an action brought by the assignee of a patent for an improvement in cleaning and polishing coffee, which patent was issued to WilliamThompsonandSamuel Thompson, on January 31, 1871, numbered 111,403. Upon the trial the plaintiff abandoned the first claim of tha patent and relies only upon the second claim.
*905In regard to the second claim, the defendant did not at the •trial undertake to dispute his liability, or to deny the plaintiff’s right to a decree. Under such circumstances I discover no reason why, in this case, a decree should not go against the defendant for an infringement of the second claim of the patent.